Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 7 has been canceled. Claims 1-2, 4-6, 8-9 has been amended filed on 02/17/2021 which overcomes the previous office rejection filed on 11/20/20.
        Allowable Subject Matter
Claims 1-2, 4-6, 8-9 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 5 and 9, the present invention from the present application discloses a printing apparatus in which “in a case where a condition that the printing apparatus shifts to a sleep state is satisfied and the number of pieces of print data that are instructed to registered as the deletion target print data and are not deleted yet is less than a predetermined number, the printing apparatus to shift to the sleep state without deleting the pieces of print data that are registered as the deletion target print data; and in a case where the condition that the printing apparatus shifts to the sleep state is satisfied and the number of pieces of pieces of print data that are registered as the deletion target print data and are not deleted yet is more than or equal to the predetermined number, the printing apparatus to delete the print data that are registered as the deletion target print data and then shift to the sleep state.” which is allowable in combination with the other claimed limitations.
The closest prior art such as Shimada (US P. No. 2008/0049251) and Yagita et al. (US P. No. 2005/0141023), which is recorded in the previous office action filed on 11/20/20. However, the prior art above, and including an updated electronic text search, fails to anticipate or render .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hayashi et al. (US P. No. 2013/0070290) discloses a printing apparatus includes a print section that performs printing according to print data, a registering section that registers in advance an information processing apparatus creating and transmitting print data in response to a print instruction from a user, and storing print data that has not been received by a transmission destination in a memory, a determination section that determines whether the print data that has not been received by the printing apparatus is stored in the registered information processing apparatus, when the printing apparatus changes from a data-reception state to a non-data-reception state.
	Oosawa (US Patent No. 8072628) teaches determining whether the printing apparatus is in a printable state, and in a case where said receiving unit receives the print request and said determining unit determines that there is not other print job and the printing apparatus is in a 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672